   Case 2:20-cv-03761-FMO-AGR Document 8 Filed 05/20/20 Page 1 of 1 Page ID #:20

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 20-3761 FMO (AGRx)                               Date     May 20, 2020
 Title             Susan Hannaford, et al. v. Jeremy Shepherd, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Payment of Filing Fee

       The court has been advised that plaintiffs have failed to pay the mandatory filing fee of
$400.00. Specifically, the court received notice that plaintiff’s check for the $400.00 filing fee was
returned by the bank with a notation of “Stop Payment.” An additional fee of $53.00 is required
for processing a returned check. Therefore, the total amount due is $453.00, payable by cashier’s
check or money order only.

       Based on the foregoing, IT IS ORDERED that plaintiffs shall, no later than May 26, 2020,
pay the amount of $453.00 to the Clerk of the Court. The amount shall be payable by cashier’s
check or money order. Failure to pay the amount set forth above shall result in the action
being dismissed without prejudice for failure to pay the filing fee. See Fed. R. Civ. P. 41;
Baeza v. Baca, 700 F.Appx. 657 (9th Cir. 2017) (upholding dismissal for failure to prosecute); Link
v. Wabash R. Co., 370 U.S. 626, 629-31, 82 S.Ct. 1386, 1388 (1962) (“expressly recogniz[ing]”
the “inherent power” of a “court to dismiss sua sponte for lack of prosecution[.]”).




                                                                                  00     :      00
                                                         Initials of Preparer          vdr
cc: FISCAL DEPT.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 1
